Citation Nr: 1231029	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  08-38 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected alcohol dependence and/or exposure to Agent Orange.

2.  Entitlement to a rating in excess of 30 percent prior to July 19, 2006 and a rating in excess of 50 percent from July 20, 2006 for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), including the issue of a temporary total evaluation. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's COPD did not have onset during or as a result of service or his service-connected alcohol dependence and is not due to herbicide exposure during service and may not be presumed to have had onset due to herbicide exposure.

2.  The Veteran's PTSD symptomatology more closely resembles the criteria for a 50 percent rating, but not higher, throughout the entire pendency of his claim as his symptoms do not cause 

3.  The Veteran does not meet the schedular criteria for consideration of TDIU; however, he entered a substance abuse residential rehabilitation treatment program which required inpatient treatment in excess of 21 days, from March 28, 2006 to May 2, 2006, to treat his service-connected alcohol dependence.



CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD have not been met.  38 U.S.C.A.   §§ 1110 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  The criteria for an initial 50 percent rating for PTSD have been met while the criteria for a rating in excess of 50 percent have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411(2011).

3.  The criteria for a temporary total disability rating have been met for the inpatient rehabilitation program commencing on March 28, 2006 however the criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16, 4.29 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran seeks service connection for his lung condition, COPD, to include as secondary to his service-connected alcohol dependence and/or exposure to Agent Orange.  He has also alleged that the condition is secondary to his tobacco abuse which he claims is the result of service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, the following diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostrate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and AL amyloidosis.  38 C.F.R. § 3.309(e).

A veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f); 38 C.F.R.  § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders, based upon extensive scientific research.  See, e.g., 68 Fed. Reg. 27,630-27,641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov.2 1999).

Even if the claimed disability is not on the list of diseases subject to presumptive service connection due to exposure to an herbicide agent, service connection may be established by proof that the claimed disability was actually caused by exposure to an herbicide agent during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498.  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.          § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Board has reviewed service treatment records (STRs) which include the entrance and separation examinations among other records.  STRs reflect no complaints of, treatment for, or a diagnosis related to the lungs or any symptoms reasonably attributed thereto.  At the time of discharge, the clinical evaluation of the Veteran's chest and lungs was normal.  Therefore, no chronic lung disorder was noted in service, providing some limited evidence against this claim.

Next, post service evidence does not reflect respiratory symptomatology for many years after service discharge.  Specifically July 1988 and December 1989 chest x-rays show no acute infiltrates.  COPD was not indicated.  The first indication of a diagnosis of COPD is located in VA treatment records dated 2003.  September 2003 records diagnose the condition but do not indicate etiology.  

Importantly, at that time, he reported smoking a half pack to a pack of cigarettes per day.  This is the first recorded symptomatology related to the lungs, coming some 33 years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.  Notably, the Veteran does not contend that the condition had onset during service or that it has continued since service.  He contends that it is the result of exposure to Agent Orange during service, his service-connected alcoholism, or his smoking, which he also contends is a habit he picked up during service.  Consequently, the Board finds that service connection is not warranted based upon continuity of symptomatology.

Regarding COPD and its relationship to Agent Orange exposure during service, COPD is not a disability subject to presumptive service connection under 38 C.F.R. § 3.309.  Further, none of the medical evidence mentions Agent Orange or indicates that exposure caused COPD.  

The Board has considered the Veteran's allegation, however, he provided no supporting rationale or research to support his claim that COPD is the result of Agent Orange exposure.  Further, he is not competent to opine as to the etiology of his COPD as the condition cannot be easily or readily observed by laypersons.  Consequently, the Board finds that service connection based upon Agent Orange exposure must be denied.

Regarding the relationship between his service-connected alcoholism and COPD, the RO ordered an examination to explore possible links between the conditions.  The VA examination took place in July 2008.  The examiner reviewed the claims file.  The Veteran said he started smoking when he was 18 and that he smoked one and a half packs of cigarettes per day but gradually reduced his intake over the past several years.  He continues to smoke a half pack of cigarettes per day.  The examiner said the Veteran began drinking excessively in 1969 and that intake gradually increased.  He diagnosed COPD requiring oxygen and said the severe tobacco abuse continued but not when oxygen was in use.  

The examiner opined that COPD is less likely than not secondary to or aggravated by alcohol dependence.  Simply, alcohol dependence does not cause or aggravate COPD.  Here, the examiner said the Veteran's severe tobacco abuse caused his COPD.  No other treatment records address the relationship between alcoholism and COPD and the Veteran did not provide research or rationale supporting his allegation of a relationship between the disorders.  Consequently, the Board finds that the VA examiner's opinion and rationale are entitled to more weight than the Veteran's unsupported lay assertion of a relationship between his service-connected alcoholism and COPD.  As such, service connection is not warranted for COPD as secondary to service connected alcoholism.

Finally, with respect to tobacco-related disabilities, for claims filed after June 9, 1998, which is the case here, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A.  § 1103(a).  Thus, while the Veteran has alleged that his tobacco use is a habit he picked up in service and which eventually caused his COPD, service connection for tobacco use and COPD as secondary to tobacco use is prohibited under 38 U.S.C.A.  § 1103(a).

Service connection for a tobacco-related disability alleged to be secondary to a disability not service-connected on the basis of being attributable to a veteran's use of tobacco products during service may be warranted if the following criteria are met: (1) the service-connected disability caused a veteran to use tobacco products after service; (2) if so, the use of tobacco products as a result of the service- connected disability was a substantial factor in causing a secondary disability; and (3) the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability.  VAOPGCPREC 6-2003.  For example, a veteran service connected for a mental disorder which results in a nicotine dependence may establish service connection for disease or disability attributable to the effects of secondarily service-connected nicotine dependence.  

In the instant case, there is no competent medical evidence suggesting that the Veteran's use of tobacco products was the result of his service-connected PTSD.  Further, by the Veteran's own admission he began using tobacco products during service, at 18 years of age, not after service.  The facts do not support the finding that it was his service connected disability that started this problem. 

In summary, the competent and credible evidence does not show that COPD had onset during or as a result of service, was caused or aggravated by a service-connected disability, or caused by Agent Orange exposure and actually provides evidence against this claim.  Service connection is not warranted for tobacco use and as such, COPD cannot be service-connected as secondary to tobacco usage.  There is no doubt to be resolved.  The claim is denied.

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The RO granted an initial rating of 30 percent and a 50 percent rating from July 19, 2006 for PTSD with (important for this case) alcohol abuse.  The ratings were assigned based on the criteria provided under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under DC 9411, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

Under DC 9411, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

VA treatment records dated May 2003 show that the Veteran complained of flashbacks, recurrent intrusive thoughts, insomnia, and nightmares.  He was drinking two shots every other day, was divorced, and reported having relationship problems.  He was unemployed.  The provider said he was tearful and emotional but that his memory was intact and he had fair concentration and alertness.  The diagnosis was PTSD and alcohol abuse.  A GAF of 51-60 was assigned.  A December 2003 master treatment plan shows a GAF of 50.  Specific symptoms were not listed.  A July 2004 treatment record states that he had minimal to mild PTSD symptoms that come on cycles.  A GAF of 52 was assigned.

From November 18 through 26, 2003 the Veteran was treated for alcohol dependence.  Notably, he is service connected for alcohol dependence associated with PTSD but since his hospitalization was less than 21 days, he is not entitled to a temporary total disability rating for this period.  38 C.F.R. § 4.29.  The discharge record indicates that the admission GAF was 30 while the GAF at discharge was 45.  At admission, he exhibited mild psychomotor slowing, decreased rate of speech, low mood, blunted affect, and fair insight and judgment.  The Veteran sought discharge on November 25, 2003 and his provider agreed to release him from treatment the following day.  His provider stated that the Veteran responded well to the unit and his psychiatric medications and said his depression symptoms would continue to improve.

In March 2004, the Veteran was examined by the state of North Carolina for disability purposes.  He said he had nightmares once or twice per week as well as intrusive thoughts, startle response, and hypervigilance.  He started using alcohol during service and continued upon returning home.  He reported problems with depression, insomnia, and poor concentration and memory.  His mood was described as pretty good and said he participated in activities with his wife.  He said he has never held a job longer than two years and would occasionally argue with supervisors and coworkers.  He was fired from his last job in 2003 because he could not perform adequately as pain fumes exacerbated breathing problems.

The Veteran lived with his wife and spent time cleaning the house and visiting his grandchildren.  He preferred to be alone.  The examiner found no abnormalities with psychomotor activity, eye contact, speech, affect, or thoughts.  No hallucinations or delusions were apparent.  The diagnosis was PTSD and major depression, recurrent.  In the discussion, the examiner said the Veteran had some difficulty with number recall and more difficulty with number reversal as well as with other cognitive tests involving recall.  He said the Veteran's fund of knowledge was generally good but that he listed one state when asked to name five large cities.  The examiner said it was unclear how the Veteran manages his funds.

March 2004 VA treatment records show a GAF of 51 while a GAF of 52 was assigned in July 2004.  In October 2004, the physician said the Veteran spoke coherently but with a slow, low tone voice.  The Veteran reiterated his general symptoms such as intrusive thoughts, flashbacks, nightmares, and insomnia.  A GAF of 53 was assigned.

In March 2005, the Veteran was treated for alcoholism.  The detoxification program lasted approximately six days.  At discharge, his mental status had improved and he exhibited adequate insight and judgment with no symptoms of withdrawal, no features of acute psychiatric illness including symptoms of depression, and was not considered a danger to himself or others.  His GAF at admission was 75 and 80 on discharge.

In April 2005, the Veteran reported good mood and appetite and that he was sleeping fairly well.  He reported decreased memory and concentration.  The provider observed that he was well-groomed, alert, fully oriented, calm, friendly and cooperative.  His mood was level, affect bright and speech normal in rate and tone.  Judgment and insight were good with no evidence of lack of impulse control.  In July 2005, he reported feeling "ok" and said his physical problems were too much for him to be employed.  He said he did not like crowds, had sleep problems, nightmares, and flashbacks.  The diagnosis was chronic PTSD with a GAF of 55.

In January 2006, he was hospitalized for approximately 16 days for alcohol dependence and depression with suicidal thoughts.  The provider observed depressed mood and anxious affect.  The Veteran denied active homicidal and suicidal ideation.  Insight and judgment were guarded.  At discharge, his mental status was much improved with adequate insight and judgment.  He also did not show active features of psychiatric illness.   GAF at admission was 35/60 and was 70 at discharge.  

From March 28, 2006 through May 2, 2006, the Veteran participated in the formal Substance Abuse Residential Rehabilitation Treatment Program at a VA facility for alcohol dependence.  At entrance to the formal rehabilitation program, his GAF score was 65.  The GAF was 70 at discharge.  In this case, since the inpatient rehabilitation program was in excess of 21 days and was for a service-connected disability, alcoholism associated with PTSD, the Board finds that the period qualifies for temporary total disability benefits under 38 C.F.R. § 4.29.

In his notice of disagreement, the Veteran stated that his condition was much worse than rated.  He said he has never been able to maintain relationships and that his first marriage dissolved after four children and years of uncontrolled anger and abuse.  He reported uncontrolled anger and abuse, unprovoked periods of violence, difficulty dealing with stress, inability to maintain work habits.  While VA found that he improved after his rehabilitation programs, he believes his condition has been the same level of severity since service and that he goes to treatment because he knows he is self destructive and suicidal at times.  He suffers from constant severe depression and nightmares, sleep problems, and an inability to deal with people.  His memory and concentration are gone and said he is unable to socialize or work.  He also corrected the 2006 VA examiner and report, discussed below, and stated that his drinking problem started after Vietnam because of his sleep problems and nightmares.

In July 2006, the Veteran had a VA examination.  The examiner reviewed the claims file and interviewed and examined him.  He reported sleep problems, nightmares, startle response, hypervigilance, a dislike of crowds, intrusive memories, and anxiety.  He was unemployed and receiving benefits from the Social Security Administration (SSA) due to his mental health.  At the time he was twice divorced and living with his daughter.  He rarely left the house and stopped fishing and doing yard work.  He isolated himself socially.  The examiner observed that he was neatly dressed and groomed; pleasant, cooperative and polite; used good grammar; was spontaneous and logical; and exhibited normal speech and thought content.  The Veteran had low self-confidence and had depressed affect with psychomotor retardation.  He was anxious and reported having occasional panic attacks in public.  The examiner observed irritability, and noted his report of having problems relating with coworkers, the public, and supervisors.  His judgment was fair, insight poor, and intelligence a little below average.  A GAF of 45 was assigned.

October 2006 treatment records show a GAF of 47; however, no details regarding current symptomatology were noted.  March 2008 treatment records indicate that his PTSD symptoms were under control and that he denied depression and suicidal and homicidal ideas.  He was sleeping well.

In May 2008, the Veteran denied memory problems, was oriented to his surroundings, and behaving appropriately.  He denied sleep problems, denied having suicidal or homicidal ideations and hallucinations.  In December 2008, treatment records listed PTSD as stable.

June 2009 VA treatment records indicate that the Veteran continued to have bad dreams related to the war but denied suffering symptoms related to depression.

A February 2010 VA examination shows that the Veteran reported suffering depressed mood on a daily basis during the past year.  He rated his symptoms at a severity of 5 or 6.  He said he had no close friends and isolates from others.  The examiner noted blunted affect and depressed mood.  He had a short attention span and sleep impairment.  He was unable to interpret proverbs or recite serial 7s.  His recent and immediate memory was mildly impaired.  He has to write things down or he forgets.  Impulse control was fair.  The condition moderately impacts his ability to do chores, shop, travel, and participate in recreational activities.  It slightly impacts his ability to engage in exercise or sports.  Symptoms included recurrent and intrusive distressing dreams and recollections of the event, including images, thoughts, or perceptions; reexperiencing, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the event, physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the event.  He made efforts to avoid thoughts, feelings, activities, places, people and conversations associated with or aroused recollections of the trauma.  He also expressed markedly diminished interest or participation in activities and a feeling of detachment or estrangement from others.    Also noted were continued sleep problems, irritability, outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner noted mildly impaired memory as the Veteran was unable to recall telephone numbers and forgets conversations shortly after.

The examiner diagnosed chronic PTSD with alcohol dependence in full sustained remission.  Remission was indicated since the Veteran reported having 18 months of sobriety from alcohol.  

In the discussion, the examiner reiterated symptoms noted above and opined that his PTSD does not cause total occupational and social impairment.  However, he did find impairment in thinking as he is unable to concentrate for longer than 15 to 20 minutes and forgets things, and impairment with mood, which is depressed and anxious on a daily basis.  He also has impairments with family relations as he isolates himself from others.  As for employment, the condition makes him highly anxious around people and his forgetfulness and concentration issues would also impact employment.

In this case, the Board finds that the Veteran's symptomatology more closely resembles the criteria for a 50 percent rating for the entire pendency of the claim.  Specifically, during this period, the Veteran exhibited moderate symptoms with occupational and social impairment with reduced reliability and productivity due to such symptoms (for example only) as impairment of short-and long-term memory, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  This finding is supported by the assigned GAF scores which consistently show moderate to mild PTSD symptoms.  The Veteran's symptoms have not caused occupational and social impairment with deficiencies in most areas or total occupational or social impairment.  

The Board has considered the Veteran's allegations indicating that his condition has caused his unemployment (which will be addressed in greater detail below) and that his symptoms should be rated higher than 50 percent; however, the Board finds that the clinical findings are entitled to more probative weight as they consistently show, at most, criteria for a 50 percent rating, but not higher.  Consequently, the Board finds that the preponderance of the evidence supports the assignment of an initial 50 percent rating for PTSD but not higher at this time.  To this extent the appeal is granted.

As noted above, the Veteran was hospitalized for more than 21 days from March 28, 2006 to May 2, 2006 for alcohol rehabilitation.  The Veteran was initially granted service connection for PTSD with alcohol abuse but during the pendency of the Veteran's claim, VA granted a separate non compensable rating for alcohol dependence associated with PTSD.  The effective date of the separate rating is September 2006.  Since the separate rating was not effective in March 2006, the Board finds that a temporary total rating for PTSD with alcoholism is warranted for the rehabilitation period under 38 C.F.R. § 4.29.  To this extent, the appeal is granted.

The Board has considered whether referral for extraschedular evaluation is warranted; however, the Veteran has submitted no evidence showing that this disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this disorder has necessitated frequent periods of hospitalization during the pendency of this appeal.  Notably, the Veteran was hospitalized for more than 21 days for alcohol rehabilitation in 2006, but the Board considered this in granting the temporary total disability evaluation for this period.  The records do not show other excessive periods of hospitalization that are not contemplated in the rating criteria.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

III. TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Factors to be considered will include the veteran's employment history, educational attainment and vocational experience, but marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R.         § 4.16(a).  Id.  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

An assessment for extra-schedular referral requires consideration of the veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The issue at hand involves a determination as to whether there are circumstances in this case, apart from the non-service-connected conditions and advancing age, that would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The fact that the veteran is unemployed or has difficulty obtaining employment is not enough as a schedular rating provides recognition of such.  Id.  Rather, the veteran need only be capable of performing the physical and mental acts required by employment.  Id.  The schedular criteria contemplate compensating a veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.

Importantly, TDIU is predicated upon an inability to secure and follow "substantially gainful employment."  38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.16(a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id.

In Faust v. West, 13 Vet. App. 342, 355-56 (2000), the United States Court of Appeals for Veterans Claims (Court) held that "substantially gainful employment" for TDIU purposes is met where the annual earned income exceeds the poverty threshold for "one person," irrespective of the number of hours or days actually worked and without regard to any prior income history.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

In this case, the Veteran is rated 50 percent disabled for his PTSD and has a non compensable rating for his alcohol dependence.  His combined disability rating is 50 percent, well below the required schedular criteria for consideration of TDIU.  The Board has considered whether referral for extraschedular consideration of TDIU is warranted but finds that the Veteran is adequately compensated for his disability under the schedular criteria for his disabilities.  More importantly, the February 2010 VA examiner did not find that his service connected PTSD and alcoholism, which was found to be in remission, caused total occupational impairment.  At most, the condition causes moderate impairment with household chores, shopping, travel and recreational activities and slight impairment with driving and sports.  

In this regard, it is important for the Veteran to understand that without some problems associated with this PTSD, as he has noted, there would be no basis to award his the compensable evaluation, let alone a 50% evaluation.  The Board finds that the Veteran's statements, while supporting a 50 percent evaluation, provide factual evidence against a finding for a 70% evaluation or TDIU.  The Board finds that his statements, overall, while clearly noting problems, also indicate an ability to function.  The problems he has cited are nearly verbatim the types of problems/examples cited in the criteria for PTSD for a 50 percent evaluation, providing the basis for the grant of this claim to 50% while also providing, in part, the basis for finding no greater disability evaluation is warranted, notwithstanding the SSA findings (which, while considered by the Board, are based on a different criteria, and can take into consideration other facts, such as the Veteran's age). 

Consequently, the Board does not find that the circumstances in this case warrant referral for extraschedular consideration, and accordingly, the criteria for entitlement to TDIU have not been met.  The appeal is denied.

IV. The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied for the service connection claim and claim for TDIU by way of letters sent to the Veteran in October 2006 and March 2008, respectively, that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

For the claim seeking an increased rating, the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and records from the Social Security Administration (SSA).  The Veteran submitted copies of VA treatment records and personal statements.  He was afforded VA medical examinations as discussed above which have been found adequate for rating purposes as the examiners reviewed the claims files and supported their opinions with rationale.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for COPD is denied.

An initial 50 percent rating for PTSD is granted.

A temporary total disability rating is granted for the March 2006 rehabilitation period.

TDIU is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


